Mr. Justice Sterrett
delivered the opinion of the court,
The facts upon which the question of law in this case arose were either admitted or established by the verdict.
In the second item of her will, dated July 18th 1878, the defendant’s testatrix made the following provision for the plaintiff, viz.: “ I do will, devise and bequeath to Isabella Fosselman (who has lived with me many years), the house and lot wherein I now live, together with all the furniture and personal property that may be therein at the time of my decease ; by furniture and personal property I mean everything I may have at my decease, except notes and bonds, and evidences of debt, and also one thousand dollars in cash, to be paid to her as soon as practicable after my decease, provided nevertheless the legacies herein bequeathed shall be forfeited if she claims any compensation, for services rendered me, from my estate.” The testatrix having died suddenly in January, 1880, the will was duly probated a few days thereafter, and letters testamentary issued *168to defendant, tlie executor therein named. While he and the appraisers were engaged in making the inventory, a sealed envelope was found among the valuable papers of the deceased, on which the following words, addressed to the plaintiff, were indorsed, viz.: “ Dear Bella, this is for you to open.” The envelope was immediately handed to her, and being opened in the presence of the executor and appraisers, it was found to contain a paper, of which the following is a copy, viz.:
“Lewistown, Oct. 2d 1879.
“ My wish is for you to draw this 2,000 dollars for your own use should I die sudden. “ Elizabeth Eosselman.”
It also contained a note for $2,000, made by the trustees of the Presbyterian Church of Lewistown, dated October 2d, 1879, and payable to the order of testatrix one year after date, with interest at the rate of live per cent.
After a memorandum of these papers was made by the appraisers the executor took possession of them; and the right of the plaintiff to collect the note-or receive the proceeds thereof having been denied by the residuary legatees, an amicable issue was framed between her and the executor, to test her right thereto. On the trial, there was no dispute as to any of the material facts. It was conclusively proved by two witnesses that the indorsement on the envelope, and the paper of which the foregoing is a copy, were both in the handwriting of Mrs. Eosselman, and there was not the slightest evidence to cast any suspicion on the integrity of the transaction. The learned judge submitted the case to the jury, with instructions to render a verdict in favor of the plaintiff, unless they found that the said indorsement and paper Were not genuine, or had been fraudulently altered ; subject to the opinion of the court on the question, whether the paper of October 2d, 1879, in connection with the accompanying note of same date, and the indorsement on the envelope is a testamentary disposition of the note or the proceeds thereof.
In his opinion on the reserved question, the learned judge has conclusively shown that the paper referred to is testamentary in its character, intended to take effect upon the death of Mrs. Fosselman, and clearly designated the accompanying note as the subject of the bequest. These conclusions are so fully sustained by both reason and authority that it is. unnecessary to add anything to what has been, so well said,-in the opinion of the court below, on that subject.
The only remaining question is whether the testatrix has sufficiently designated the plaintiff as the object of her bounty in the paper that is claimed to operate as a codicil to *169her will. The court below held that she had not, and accordingly entered judgment in favor of the defendant non obstcmte veredicto. In this we think there was error. It is true the testamentary paper of October 2d 1879, does not designate the plaintiff by name, and if we had no written evidence to show who was meant by the pronoun “ you,” the bequest of the note would be void for uncertainty ; but it is a settled fact that the envelope is addressed to the plaintiff, and why should not that indorsement in the handwriting of the testatrix be taken as part of the testamentary disposition ? It is well settled that a will may be written on several separate pieces of paper. It is not even essential to its validity that the different parts should be physically united : it is sufficient if they are connected by their internal sense, or by a coherence and adaptation of parts; Wikoff's appeal, 3 Harris 281. It was held in Grinder v. Farnum, 10 Barr 98, that where a will is written on several sheets of paper, fastened together by a string, proof by two witnesses of the signature of the testator at the end thereof is sufficient; and that the question whether there has been a subsequent fraudulent addition to or alteration of the instrument is for the jury, as in other cases. In the Goods of Wedge, 2 Notes of Glases, a portion of a letter was admitted to probate as the will of Jane Wedge, who, on the third page of the letter wrote, and, in the presence of two witnessess, as required by the English statute, subscribed her name to the following, viz.: “ When I dey I would like you to bury me and take all I got for your treatment to me, and by somethin for your little girl.” The subscribing witness testified that after the paper was signed and attested the deceased folded up the letter, and in their presence wrote the superscription it bore. In holding that the paper was clearly entitled to probate, the court said: “ The letter is addressed to Mr. Henry Frost, and by ‘you5 the testatrix could mean no, other person to be legatee than the person she addressed. I am of opinion, therefore, that the person is executor according to the tenor, and that probate should pass to him.” That case is cited with approval in the Goods of Taylor, 4 Notes of Cases 290; in which Mrs. Taylor made her wiíl in the form of a letter, addressed on the outside to Sir George Simpson, and, after bequeathing her personal effects to her daughter, added the following: “I hereby appoint you my executor to carry this my will into effect.” Administration with the paper annexed was claimed by the daughter on the ground that no executor wras designated in the will; but the address on the letter was admitted to show that by “ you” the testatrix meant Sir George Simpson, the person to whom the letter was addressed, and probate was accordingly decreed to *170him as executor. In both these cases no envelope was used. The letters were in the form generally in nse before the introduction of envelopes; but that fact cannot affect the principle. A separate paper enclosed and sealed up in an envelope is just as much a part of the letter as if the name of the person to'whom it is addressed was indorsed on the paper itself. There is no room in either ease to doubt that the writing inside is addressed to the person whose name is written outside ; and so far as security against fraudulent alteration or substitution of one paper for another is concerned, the one is just as safe as the other before the seal is broken. Either of them is more secure than separate papers attached merely by a string, as in Ginder v. Farnum, supra.
It is also urged as-an objection to considering the address on the envelope as a part of the testamentary paper, that the former was written after the other was signed, and therefore the letter should not be considered as having been signed at the end thereof, as the statute requires; but the objection is without merit. It assumes what may or what may not have been the fact. It is not an uncommon thing for persons to indorse the address before writing the letter; but if it were shown affirmatively tliat the address on the envelope was written last in order of time, it would be unimportaut. The natural order of reading ought to control, and that is the name of the party addressed first, and then what is written to or concerning him. If the signature of the writer is appended to what is written it fully meets the requirements of the statute.
Without pursuing the subject further we are of opinion that the inscription on tlie envelope should be read as tbe preface to and in connection with the paper enclosed therein, and that they together constitute a valid* testamentary disposition of the accompanying note, operating as a codicil to the will of the testatrix.
Judgment reversed, and judgment is now entered in favor of the plaintiff on the question of law reserved.